Citation Nr: 1426239	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-19 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active service from June 2001 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007, rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs Regional Office (RO).  In June 2011, the Veteran appeared and provided testimony before the undersigned acting Veteran Law Judge (VLJ).  The transcript of that hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran injured his left knee in active service, and the symptoms of left knee pain have been recurrent in active service and since service separation. 

2.  The current diagnosis of left knee strain is as likely as not related to the injury in active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee strain has been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. §  5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran contends that he is entitled to service connection for a left knee disability, the origin of which he asserts was an injury obtained during training at Camp Lejeune in August 2003.  Prior to this episode, the Veteran asserts that he did not have any left knee pain.

There is competent and credible evidence that the Veteran had a left knee injury and symptoms of left knee pain in active service and these symptoms have been recurrent since active service.  The Veteran, as a lay person, is competent to testify as to observable symptoms such as pain and firsthand events.  See Falzone, 8 Vet. App. at 403.  The Veteran's lay statements are found to be credible as they have been consistent and are supported by the evidence of record including the service treatment records.   

A review of the Veteran's July 2000 enlistment examination revealed a normal clinical evaluation of the lower extremities.  The episode to which the Veteran referred in his various statements of record is documented in an August 2003 service treatment record (STR), which notes that he injured his left knee during a training exercise, and complained of swelling and pain.  Left knee strain was diagnosed.  The Veteran was treated and placed on light duty for five days as a result of his left knee strain.  In a subsequent March 2005 STR, the Veteran noted episodes of left knee pain.  The Veteran's last known STR prior to separation was performed in an August 2004 clinical evaluation, which revealed normal lower extremities.

The Board also reviewed the Veteran's post-service treatment records, which included numerous VA examinations.  The Veteran's initial VA examination was in December 2009.  During the examination, the examiner noted the onset of left knee pain after the injury incurred during training, and the fact that the Veteran did not have a left knee disability prior to active service.  At that time, the examiner assigned a diagnosis of a left knee sprain and concluded that it was at least as likely as not that the Veteran's current left knee disability was related to his left knee injury during active military service.  However, the claims file had not been reviewed by the examiner prior to her medical conclusion.  

Another VA examination was afforded to the Veteran in July 2010, during which a new examiner evaluated x-rays taken of the left knee.  The examiner reaffirmed the finding made in December 2009 that the Veteran's left knee disability was at least as likely as not related to his in-service knee injury.  

More recently, in an April 2012 VA examination, the VA examiner diagnosed left knee strain with range of motion abnormality, but concluded that the Veteran's current left knee disability was not caused by or a result of the Veteran's active military service.  

The Board finds that the record contains evidence both for and against the claim.  Notably, the Veteran's lay statement regarding the onset of a left knee disability during active service, his STRs documenting an in-service left knee injury, and the December 2009 and July 2010 examination reports support his claim for service connection and show that the current left knee disability had its onset during active military service.  

Conversely, in the April 2012 examination report, the examiner opined that upon a review of the Veteran's claims file, history, and physical examinations performed prior to the Veteran's separation, it was his medical opinion that the left knee disability was not caused by or a result of the Veteran's active military service.  

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current left knee strain as likely as not began during active service.  There is evidence which weighs against the claim for service connection.  As noted, the VA examiner in 2012 opined that the current left knee disability was not related to service.  However, there is probative lay and medical evidence that establishes that the symptoms of the left knee strain first began in service after a left knee injury and have been recurrent since that time, and the current left knee disability is related to the injury in service.   

After affording the Veteran the benefit of the doubt, the Board finds that the Veteran's left knee strain is related to the injury in service.  In resolving all reasonable doubt in the Veteran's favor, service connection for left knee strain is warranted.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As the Board is granting the claim for service connection for left knee strain, further discussion of VA's duties to notify and assist is not required at this time.


ORDER

Entitlement to service connection for left knee strain is granted.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


